Citation Nr: 0831303	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  06-00 158A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE


Eligibility for payment of attorney fees from past due 
benefits in excess of $9,199.19.


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1943 to July 
1963.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2005 decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that determined 
that the veteran's attorney was not entitled to fees in 
connection with a March 2005 Board decision that awarded the 
veteran an increased rating of 100 percent for post-traumatic 
stress disorder.  By an August 2006 decision, the RO 
determined that the veteran's attorney was entitled to fees 
in the amount of $9,199.19 in connection with the March 2005 
decision granting past due benefits for a period ending May 
12, 2006.  


FINDINGS OF FACT

1.  The written fee agreement signed by the veteran and his 
attorney on March 31, 2005, provided that 20 percent of any 
past-due benefits were to be paid to the attorney.

2.  On March 16, 2005, the Board entered a final decision 
finding that the veteran was entitled to a 100 percent rating 
for post-traumatic stress disorder (PTSD).

3.  In July 2005, the RO implemented the Board decision 
granting a 100 percent disability rating for PTSD, and also 
granted entitlement to Dependents' Educational Assistance 
(DEA), each effective April 10, 2002.

4.  By an April 2006 rating decision, the RO granted 
entitlement to special monthly compensation based upon the 
need for the regular aid and attendance of another person, 
effective June 13, 2002.

5.  By a May 2006 rating decision, the RO granted an earlier 
effective date of January 22, 2001, for the awards of the 100 
percent disability rating for PTSD, and DEA.

6.  The April and May 2006 rating decisions resulted in past-
due benefits being paid to the veteran, effective February 1, 
2001, and June 13, 2002.

7.  The RO withheld 20 percent of past-due benefits awarded, 
calculated in the amount of $9,199.19, as representing the 
maximum attorney fees payable.


CONCLUSION OF LAW

Attorney fees from past-due benefits calculated in the amount 
of $9,199.19, based upon the April and May 2006 rating 
decisions, were correctly calculated.  The requirements for 
additional attorney fees based upon those decisions have not 
been met.  38 U.S.C.A. § 5904 (West 2002 & Supp. 2007); 
38 C.F.R. § 20.609 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter Board must ensure that the VA's duty 
to notify and duty to assist obligations has been satisfied.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).  The veteran and the appellant do not appear to have 
been provided notice consistent with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) in 
connection with this appeal.  However, this case involves the 
application of VA law and regulations pertaining to the 
payment of attorney fees from past-due benefits.  The law and 
not the facts are dispositive, and therefore, no amount of 
evidentiary development will change the result.  Manning v. 
Principi, 16 Vet. App. 534 (2002); VAOGCPREC 5-2004 (June 23, 
2004), 69 Fed. Reg. 59989 (2004).  Accordingly, the Board 
will proceed with a decision on the merits and avoid 
unnecessary delay in resolving this appeal.

The appellant contends attorney fees in the amount of 
$9,199.19, based on April and May 2006 rating decisions, are 
insufficient.  

Although the appellant does not agree with the figure of 
$9,199.19, he has not cited, and the evidence does not show, 
any specific errors made by the RO which would result in any 
greater attorney fees based on the April and May 2006 rating 
decisions.  Absent such errors, the Board finds no 
miscalculation in the amount of payment due the appellant. 

The written fee agreement signed by the veteran and his 
attorney on March 31, 2005, provided that 20 percent of any 
past-due benefits were to be paid to the attorney.  That 
agreement met the basic statutory and regulatory requirements 
for payment of attorney fees.  38 U.S.C.A. § 5904 (West 2002 
& Supp. 2007); 38 C.F.R. § 20.609 (2007).

On March 16, 2005, prior to the signing of the attorney fee 
agreement, the Board entered a final decision finding that 
the veteran was entitled to a 100 percent disability rating 
for PTSD.  In July 2005, the RO effectuated the Board 
decision granting a 100 percent disability rating for PTSD, 
and granted entitlement to Dependents' Educational Assistance 
(DEA), each effective April 10, 2002.  By an April 2006 
rating decision, the RO granted entitlement to special 
monthly compensation (SMC) based upon the need for the 
regular aid and attendance of another person, effective June 
13, 2002.  By a May 2006 rating decision, the RO granted an 
earlier effective date of January 22, 2001, for the award of 
the 100 percent disability rating for PTSD, and DEA.  The 
April and May 2006 rating actions made the appellant eligible 
for attorney fees in the amount of 20 percent of past-due 
benefits.

Generally, payment of monetary benefits based on increased 
award of compensation commences on the first day of the 
calendar month following the month in which the award became 
effective.  However, beneficiaries are deemed to be in 
receipt of monetary benefits during the period between the 
effective date of the award and the date payment commences.  
38 C.F.R. § 3.31 (2007).  Payment of associated attorney's 
fees is based on the total amount of recurring cash payments 
which accrued between the effective date of the award and the 
date of the grant of the benefit by VA or an appellate court.  
38 C.F.R. § 20.609(h)(3)(i).

However, the Board notes that the March 16, 2005, Board 
decision awarding benefits occurred prior to the signing of 
the attorney fee agreement in this case.  Even if one were to 
calculate from the time of the July 2005 rating decision 
effectuating that Board decision, attorney fees would still 
not be awarded because there can be no payment for services 
before the date of the first Board decision, which was on 
March 16, 2005.  38 U.S.C.A. § 5904(c)(1) (West 2002).

In letters dated in May 2006, the RO notified the veteran 
that the increased payment for PTSD would commence February 
1, 2001, and the increased payment for SMC would commence 
July 1, 2002.  In August 2006, the RO notified the veteran 
that the appellant was entitled to attorney fees for the 
period from February 1, 2001, through April 17, 2006, the 
date of the VA decision that awarded the increased rating for 
PTSD, and for the period from February 1, 2001, to May 12, 
2006, the date of the VA decision that awarded SMC.  He was 
informed that the balance of the past-due benefits were sent 
to him.  For the period from February 1, 2001, through April 
17, 2006, the date of the VA decision that awarded the 
increased rating for PTSD, and for the period from February 
1, 2001, to May 12, 2006, the date of the VA decision that 
awarded SMC, the veteran was owed $45,995.93.  Attorney fees 
of 20 percent were calculated to be $9,199.19.

The record reflects that the appellant was paid the 
$9,199.19, for attorney fees by a November 2006 check.  These 
funds were released to the appellant in July 2007.  The 
appellant has not provided any argument as to why he believes 
the $9,199.19 fee was insufficient, or that he is entitled to 
more than 20 percent of past-due benefits awarded.  
Significantly, in an October 2005 letter, which the appellant 
resubmitted in May 2008, he acknowledged that his fee 
agreement entitled him to no more than 20 percent of any 
past-due benefits awarded.  To the extent that the 
appellant's disagreement may stem from the failure to pay him 
any monies resulting from the award of DEA, the Board 
emphasizes that no past-due benefits related to DEA were 
awarded in this case, and that no attorney fees related to 
that award is therefore warranted.

The May 2006 letter set forth the proper effective dates for 
the veteran's compensation.  A copy of that letter was sent 
to the appellant.  The RO correctly used the 20 percent rate 
cited in the attorney fee agreement in calculating the amount 
of attorney's fees from past-due benefits.  The appellant has 
not raised, and the evidence does not show, any mathematical 
errors in calculating his fees.  Accordingly, the Board finds 
that for the periods from February 1, 2001, through April 17, 
2006, the date of the VA decision that awarded the increased 
rating for PTSD, and for the period from February 1, 2001, to 
May 12, 2006, the date of the VA decision that awarded SMC, 
the appellant was owed no more than $9,199.19.

The Board finds that the preponderance of the evidence is 
against the claim for payment of additional attorney fees.  
In fact, the law and not the evidence is dispositive in this 
case and the claim is denied because of the absence of legal 
merit and lack of entitlement under the law.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994). 

This holding is limited to attorney fees warranted as a 
result of past-due benefits related to the award of an 
increased rating for PTSD and the award of SMC.  The Board 
makes no findings regarding the potential eligibility for 
attorney fees related to the any other claims currently 
pending before VA or the United States Court of Appeals for 
Veterans Claims.




ORDER

Attorney fees from past-due benefits in the amount of 
$9,199.19, based upon the April and May 2006 rating 
decisions, were correctly calculated.  Additional fees are 
not warranted.



	                        
____________________________________________
	Harvey P. Roberts
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


